'    .         Case 3:15-cr-00631-DMS Document 93 Filed 05/21/21 PageID.250 Page 1 of 2

AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                               FILED
                                                                                                                     MAY 21 2021
                                        UNITED STATES DISTRICT COUR'C
                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                   ·-
                                                                                                                 CLERK, U.S. DIS1'RICT COURT
                                                                                                           SOUTHERN DISTRl~:_~CAUFORNIA
                                                                                                          A'll~ .I.. -                    DEPUTY
                 UNITED STATES OF AMERICA                                JUDGMENT IN ACRI
                                                                         (For Revocation of Probation or Supervised Release)
                                   V.                                    (For Offenses Committed On or After November 1, 1987)

                   DAVID GONZALEZ PEREZ                                     Case Number:        15CR0631-DMS

                                                                         Roxana Sandoval FD
                                                                         Defendant's Attorney
REGISTRATION NO.                   49255298
    •-
    THE DEFENDANT:
    lZl admitted guilt to violation of allegation(s) No.       1

    D    was found guilty in violation of allegation(s) No.
                                                              ------------ after denial of guilty.
    Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                   Nature of Violation

                  1                     Unlawful use of a controlled substance




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                         Mav 21 2021
                                                                         Date oflmposition of S e n t e ~


                                                                                      ~Yn
                                                                         HON. Dana M'
                                                                                    [S
                                                                          CHIEF UNITED STATES DISTRICT JUDGE
           Case 3:15-cr-00631-DMS Document 93 Filed 05/21/21 PageID.251 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               DAVID GONZALEZ PEREZ                                                     Judgment - Page 2 of 2
CASE NUMBER:             15CR0631-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                           on
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       15CR0631-DMS
